Exhibit 10.19
RESOURCES CONNECTION, INC.
EXECUTIVE INCENTIVE PLAN
FY 2011
I. PARTICIPANTS AND INCENTIVE AWARD OPPORTUNITY

                              INCENTIVE AWARD OPPORTUNITY           TARGET    
MAXIMUM   NAME   POSITION   (% of weighted measure)     (% of base salary)  
Don Murray
  Executive Chairman and Chief Executive Officer     100 %     225 %
Tony Cherbak
  President and Chief Operating Officer     75 %     150 %
Nate Franke
  EVP and CFO     75 %     150 %
Kate Duchene
  EVP and CLO     75 %     150 %

II. PERFORMANCE MEASURES AND WEIGHTS

          QUANTITATIVE MEASURES   WEIGHT
Revenue (Growth)
    30% (22.5% @ 75%)
Adjusted EBIDTA (Growth)
    30% (22.5% @ 75%)           QUALITATIVE MEASURES   WEIGHT
Key Team Objectives
    20-40%

III. DEFINITIONS
Revenue, as a quantitative measure, is defined as that reported in the company’s
press release announcing reported year-end financials, using accounting
principles consistent from year to year.
Adjusted EBIDTA, as a quantitative measure, is defined as EBITDA adjusted for
stock compensation, contingent consideration adjustments, and acquisition costs
(if any) or any additional items deemed appropriate by the Committee and as
approved by the Committee.

 





--------------------------------------------------------------------------------



 



Key team objectives, as a qualitative measure, include the consideration of some
or all of the following: return on investment, gross margin results and
management, client continuity, cash flow, employee retention, strategic business
model expansion, performance as a team, communication of and reinforcement of
the Company’s culture, development of service offerings, and other individual or
departmental goals.
PERFORMANCE LEVELS

  •  
Plan Activation: In order to activate the plan for any quantitative performance
measure, revenue must equal or exceed 75% of the Board approved target for the
year. Once the revenue threshold has been achieved, each of the quantitative
performance measures operates independently.

  •  
Performance Threshold: For quantitative performance measures threshold
performance is 75% of approved targets for the fiscal year. When threshold
performance is achieved for any of the quantitative performance measures, 30% of
the target award for that performance measure is earned.

  •  
Performance Targets:

  i.  
For quantitative performance measures of revenue and adjusted EBIDTA, as
approved by the Compensation Committee for the fiscal year. When target
performance is achieved for any of the quantitative performance measures, 100%
of the target award for that performance measure is earned.

  ii.  
For qualitative performance measures, the target performance will be measured by
the results of the team in implementing and executing on agreed business
objectives, successful communication of the same, and enforcement and training
of the Company’s culture.

  •  
Above Expectations: When 140% of Board approved target is achieved for any of
the quantitative measures, the 225% of the target incentive award for that
performance measure will be earned by Mr. Murray and 200% of the target
incentive award will be earned by Ms. Duchene, Mr. Cherbak and Mr. Franke.

  •  
Interpolation: Straight-line interpolation is used to determine incentive awards
between threshold and target, and target and above expectations performance.

  •  
Qualitative Awards: A discretionary award may be approved by the Committee
regardless of the performance results achieved on the quantitative performance
measures up to 40% of the maximum incentive award opportunity.

 

2



--------------------------------------------------------------------------------



 



IV. PLAN METHODOLOGY
Any cash payout under the Plan is the sum of three calculations: a revenue
component; an adjusted EBIDTA component and a discretionary component. The
components operate independently.
V. PLAN ADMINISTRATION

  •  
The Compensation Committee is responsible for overseeing the administration of
the plan including certifying the performance results and determining the actual
incentive award for the CEO. The Committee has the authority to interpret the
plan and make appropriate adjustments in the operation of the plan to better
reflect performance results of the organization.

  •  
The CEO recommends the discretionary awards for the other participants, which
are reviewed and approved by the Committee.

  •  
Incentive awards will be paid as soon as practical after the company’s press
release announcing reported year-end financials for the fiscal year have been
determined for the fiscal year.

 

3